Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFTER FINAL DETAILED ACTION
1.	Claims 16-23, 25-26, and 30-32 are all the claims.
2.	Claims 16-20, 31 and 32 are amended in the Response of 8/5//2021.
3.	Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2020.
4.	Applicant’s election without traverse of species for 1) a mutated derivative of cetuximab and trastuzumab, 2) trastuzumab combination of SEQ ID NOs: 2 and 11, and 3) cetuximab combination of SEQ ID NOs: 5 and 14 in the reply filed on 7/20/2020 is acknowledged.
5.	Claims 16-23, 25-26, and 31-32 are all the pending claims under examination.
6.	Applicants amendments to the claims raise new grounds for rejection. The claims are under examination for the elected species of sequences.

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph
7.	b) The rejection of Claims 16-23 and 25-26 [and 31-32] for the recitation “a mutated derivative” is withdrawn.
	Applicants allege the claims as amended are in a manner believed to render this issue moot. This is found to be true to the extent it addresses the rejection. However, new grounds for rejection under written description are set forth below.

associated with their cognate heavy chain domains” is withdrawn.
Applicants have amended the claims to replace the term “associated” with “paired.”

Claim Rejections - 35 USC § 112, fourth paragraph
8.	The rejection of Claims 17-20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn.
Applicants have amended each of claims 17 and 18 to recite “said mutated derivative thereof.” 

Claim Rejections - 35 USC § 103
9.	The rejection of Claims 16-18, 22-25 and 32 under 35 U.S.C. 103 as being unpatentable over Wu et al (IDS 4/6/2020) in view of Blein et al. (WO 2012/131555; IDS) is withdrawn.
	The demonstration of unexpectedly superior results for in vivo testing of the tandem bispecific antibody comprising the cetuximab and trastuzumab binding domains is convincing proof that the references alone or in combination do not predict any such tandem construct would yield results as shown in Table 6 and Figure 7 of the application.
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	The provisional rejection of Claims 16-23, 25-26 and 31-32 on the ground of nonstatutory double patenting as being unpatentable over claims 28, 32-33, 35-39 of copending Application No. 16/476,624 (reference application) is maintained. 
	Applicants allegation that the claims as amended are not obvious over the claims of the cited application, but that they would consider filing a terminal disclaimer to address this rejection once any claims are found allowable, is taken as a request to hold the provisional rejection in abeyance.
	The request is granted. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 16-23, 25-26, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 16-23, 25-26, and 31-32 are indefinite for the limitation “a VH chain” and “a VL chain.” It is unclear whether the respective mutated derivatives are meant to be drawn to a heavy chain and a light chain or to a heavy chain variable domain and a light chain variable domain. The specification does not define the meaning of a “VH chain” nor a “VL chain” for the mutated derivatives in order for the ordinary artisan to understand the meets and bounds for the claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	Claims 16-23, 25-26, and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The amended claims now encompass myriad derivatives for cetuximab and trastuzumab defined in the amended claims as “VH chain” and “VL chain.” The specification teaches that variation can occur within a “VH chain” or “VL chain” as follows:
“Mutated derivatives, or functional variants, can comprise a VH chain that comprises an amino acid sequence at least 85% (e.g., 90%, 92%, 94%, 95%, 96%, 97%, 98%, or 99%) identical to any of the reference sequences recited herein, a VL chain that has an amino acid sequence at least 85% (e.g., 90%, 92%, 94%, 95%, 96%, 97%, 98%, or 99%) identical10 to any of the reference sequences recited herein, or both. These variants are capable of binding to EGFR and HER2.”

The definition in the specification is vague in its own terms. By stating that the variants are capable of binding EGFR and HER2, there is inherent ambiguity in the teaching, because the phrase implies that some undefined structure or condition is what predicates whether binding does or does not occurs. Capacity and capability suggest that the binding may sometimes occur but not always, and what determines the degree or amount of binding is not definite by the use of the term.
The definition in the specification does not teach away from the variation occurring anywhere with the “chain” much less being selected to any one CDR region. The variation is not defined by positionality nor the kind of variation, which may include any kind of amino acid insertion, deletion, substitution or combination thereof and is of unlimited scope. For example, the presence of non-naturally occurring cysteines is potentially disadvantageous because they can lead to misfolding or misconjugation problems in the antibody structure as whole.
	The ordinary artisan cannot envision to what extent the changes are for the genus of all possible mutated derivatives having at least 80% identity to any one sequence encompassed by the claims where any given variation may fall anywhere within the structure inclusive of CDRs regions. 
The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. Rudikoff et al (Proc Natl Acad Sci USA 1982 Vol 79 page 1979) teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  
The CAFC has spoken more recently to the need to identify both the antigen and the antibody to which it binds under the decision of Amgen v. Sanofi and Regereron. From the recent decision by the CAFC denying Amgen’s request to a rehearing, the Court conducted a review of antibody written description, with a leaning towards requiring antibody structure in claims (see Amgen vs Sanofi and Regeneron Case: 17-1480 Document: 176 Filed: 02/06/2018). In going beyond Lederman’s new human CD40R from the holding of Noelle v. Lederman, the Court has placed as much emphasis on antibody correlation of structure/function as for any antigen, new or otherwise.
p-7 “Section 112 requires a “written description of the invention,” 35 U.S.C. §112(a) (emphasis added), but the instruction envisions a patent based on a description of something that is not the invention—an antigen, rather than the antibody that is the subject of the claims. It would be like awarding a patent to an arrow—or worse yet, all arrows—based on a description of a target.”
“It is undisputed science that the chemical structure of, or binding site on, an antigen does not teach the structure of an antibody.” 
p. 9-10 “Like all patentees, Amgen can try to show on remand that its genus claims satisfy the written description requirement because they disclose either a “representative number of species falling within the scope of the genus” or “structural features common to the members of the genus.” Ariad, 598 F.3d at 1350.”
Finally, an attached a copy of the slide presentation from the Biotechnology Chemical Pharmaceutical Customer Partnership meeting held on 9/17/2020 addresses the written description requirements for antibody structures. See in particular slide #8 regarding the requirements for antibody CDRs in claims of an open generic scope as herein claimed for the genus of all possible mutated derivatives comprising the tandem array of constructs which are known and yet to be discovered.

	
Conclusion
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643